DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is in response to U.S. Patent Application No. 16/276,700 filed on February 15, 2019. Claims 1 – 20 are pending and have been examined.

Information Disclosure Statement

The information disclosure statement submitted by the Applicant on February 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  A review of the information disclosure statement has been performed.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.


Claims 1 - 15 a method of operating a customer appliance. Claims 16 - 20 are directed to an appliance. On its face each of Claims 1 – 20 is directed to a statutory class of invention. 

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method of operating a consumer appliance, the method comprising: obtaining a purchase authorization from a user of the consumer appliance authorizing the purchase of a software application; generating a discrete block of a blockchain in response to obtaining the purchase authorization; and transmitting the discrete block to a blockchain network wirelessly connected to the consumer appliance. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites a consumer appliance user authorizing the purchase of a software application which generates and transmits a discrete block to a blockchain network which involves commercial interactions including business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 16 recites an abstract idea for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method of operating a consumer appliance, the method comprising: obtaining a purchase authorization from a user of the consumer appliance authorizing the purchase of a software application; generating a discrete block of a blockchain in response to obtaining the purchase authorization; and transmitting the discrete block to a blockchain network wirelessly connected to the consumer appliance. The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements of Claim 1 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory and software. The claim elements generally link the abstract idea to a particular technological environment or field of use (blockchain).  Based on the aforementioned the additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claim 2 (authorization to perform financial transaction with software developer), Claim 3 (plurality of consumer appliances organized peer-to-peer), Claims 4 (plurality of consumer appliances located at two different residences by two different consumers),  Claims 5 and 17 (receiving user input through GUI of the appliance), Claims 6 and 18 (implementing software application on the GUI of the appliance), Claim 7 (providing an application store on the GUI where consumer may purchase one or more software applications), Claim 8 (receiving a payment signal in response to transmitting a discrete block), Claim 9 (discrete block comprises a timestamp and financial transaction data), Claim 10 (installing application into a controller of the consumer appliance), Claims 11 and 19 (application received from remote server in wireless communication with appliance), Claim 12 (remote server is separated from blockchain network), Claims 13 and 20 (consumer appliance is a refrigerator), Claim 14 (appliance comprises an application program interface) and Claim 15 (application program interface is coupled with one or more of GUI, sensors and other components of consumer appliance) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1 – 20 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6,  8 – 12 and  14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al., US 2018/0219676 A1, (“Mattingly”), in view of Pi-Sunyer, US 9,668,085 B2, (“Pi-Sunyer”).

Claim 1:
Mattingly teaches:
A method of operating a consumer appliance, the method comprising: (See Mattingly, Abstract (Systems and methods for managing smart appliances.))

generating a discrete block of a blockchain in response to obtaining the purchase authorization; and (See Mattingly, Pars. 63, 83 (The appliance 110 may transmit at operation 720 the transaction request 220 to a first node 4201 of a plurality of nodes 420, and the first node 420, may broadcast the transaction request 220 to a distributed network 410 including the nodes 420 to enable the nodes 420 to obtain the transaction request 220.))

transmitting the discrete block to a blockchain network wirelessly connected to the consumer appliance. (See Mattingly, Pars. 64, 83 (The appliance 110 may transmit at operation 720 the transaction request 220 to a first node 4201 of a plurality of nodes 420, and the first node 420, may broadcast the transaction request 220 to a distributed network 410 including the nodes 420 to enable the nodes 420 to obtain the transaction request 220.)) 

Mattingly does not expressly teach, however, Pi-Sunyer teaches:
obtaining a purchase authorization from a user of the consumer appliance authorizing the purchase of a software application; (See Pi-Sunyer, Col. 28, lines 38 – 41 (Fig. 6 illustrates a system 180 that uses an API 90 to access one or more device services84 to request data from control and/or store data that may be useful to the smart devices.) lines 48 – 54 (provide a request 186 to control one or more of the smart devices via the device service 84, and/or to receive data 188 from one or more of the smart devices via the device service 84 (e.g., via providing a subscription and/or particular data query request 190), upon authorization from an authorization server (e.g., an additional service provided by services 191).) (Authorization of a subscription is the equivalent of authorizing the purchase of a software application.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for authorizing the purchase of a software application, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step for authorizing the purchase of a software application so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step for authorizing the purchase of a software application, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly does not expressly teach, however, Pi-Sunyer teaches:
the purchase authorization comprises an authorization to perform a financial transaction with a developer of the software application.  (See Pi-Sunyer, Col. 28, lines 38 – 41 (Fig. 6 illustrates a system 180 that uses an API 90 to access one or more device services84 to request data from control and/or store data that may be useful to the smart devices.) lines 48 – 54 (provide a request 186 to control one or more of the smart devices via the device service 84, and/or to receive data 188 from one or more of the smart devices via the device service 84 (e.g., via providing a subscription and/or particular data query request 190), upon authorization from an authorization server (e.g., an additional service provided by services 191).) (Authorization of a subscription is the equivalent of authorizing the purchase of a software application.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for authorizing the purchase of a software application, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step for authorizing the purchase of a software application so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step for authorizing the purchase of a software application, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly further teaches:
the blockchain network comprises a plurality of consumer appliances organized in peer-to-peer communication.  (See Mattingly, Par. 57 (The distributed network 410 may be communicatively coupled to one or more computing systems or
resources (e.g., appliance 110, computing device 120, user device 160) in an IoT ecosystem via a communication network ( e.g., communication network 150). The distributed network 410 includes a plurality of nodes 420 (e.g., second server system 350) that use one or more server-side applications to provide one or more client-side services at the resources.))

Claim 4:
Mattingly and Pi-Sunyer teach each and every element of Claim 3 above.
Mattingly further teaches:
the plurality of consumer appliances are located within at least two different residences or are owned by at least two different consumers.  (See Mattingly, Par. 47, (Manager component 210 may identify one or more users 114 associated with the transaction 244, and administer or manage one or more user accounts 260 associated with the users 114.), Par. 58 (An initiator resource 430 associated with a first user 432 may be used to transmit a request message to a target resource 440 associated with a second user 442.), Par. 80 (Appliance 110 is coupled to one or more nodes 420 in the distributed network 410.), Par. 81 (FIG. 7 is a sequence diagram illustrating an example method 700 for managing one or more appliances 110 using the distributed network 410.))

Claim 5:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly does not expressly teach, however, Pi-Sunyer teaches:
obtaining a purchase authorization comprises: receiving a user input through a graphical user interface of the consumer appliance.  (See Pi-Sunyer, Col.  96, lines 3 – 5 (This information may be provided by a user attempting to pair the device 502 (e.g., via a graphical user interface prompt requesting the device-specific information).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for authorizing the purchase of a software application through a graphical user interface, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step for authorizing the purchase of a software application through a graphical user interface so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step for authorizing the purchase of a software application through a graphical user interface, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Mattingly and Pi-Sunyer teach each and every element of Claim 5 above.
Mattingly further teaches:
implementing the software application at least in part on the graphical user interface of the consumer appliance.  (See Mattingly, Fig. 1, Par. 32  (A user interface 146, for example, may be used to present information to and/or receive user input.), Par. 35 (The operating system may include one or more application program interfaces (APIs) that enable the user device 160 to present information to and/or receive user input from the user 114 using a user interface 162 and/or transmit data to and/or receive data from one or more other computing systems (e.g., appliance 110, computing device 120) using a network interface 164.))

Claim 8:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly further teaches:
receiving a payment signal in response to transmitting the discrete block. (See Mattingly, Par. 27 (Transaction data may include, for example, a transaction identifier, a device identifier, a user identifier, a transaction date, a transaction time, a transaction location, and/or a transaction amount.), Par. 54 (A blockchain server network 340 may support one or more appliance management operations performed in the IoT ecosystem.), Par. 55 (The first server system 320 may transmit first transaction data 332 to the second server system 350 to validate a transaction 244 associated with the first transaction data 332. For example, the first transaction data 332 may be compared with second transaction data 352 stored and/or maintained at the second server system 350 (e.g., second transaction data 246). In some examples, the first server system 320 validates the transaction 244 on condition that the second transaction data 352 corroborates or supports
the first transaction data 332.))

Claim 9:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly further teaches:
the discrete block comprises a timestamp and financial transaction data.  (See Mattingly, Par. 27 (Transaction data may include, for example, a transaction identifier, a device identifier, a user identifier, a transaction date, a transaction time, a transaction location, and/or a transaction amount.))

Claim 10:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly further teaches:
installing the software application onto a controller of the consumer appliance.  (See Mattingly, Fig. 1, Par. 19 (The appliance 110 uses a network interface 116 to transmit data (e.g., sensor data, profile information) to and/or receive data from one or more computing systems.))

Claim 11:
Mattingly and Pi-Sunyer teach each and every element of Claim 10 above.
Mattingly does not expressly teach, however, Pi-Sunyer teaches:
the software application is received from a remote server in wireless communication with the consumer appliance. (See Pi-Sunyer, Col. 5, lines 30 – 36 (The network interface 18 may include a component that enables the device 10 to communicate between devices. As such, the network interface 18 may enable the device 10 to communicate with other devices 10 via a wired or wireless network. The network interface 18 may include a wireless card or some other transceiver connection to facilitate this communication.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for receiving a software application through wireless communication, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step receiving a software application through wireless communication so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step receiving a software application through wireless communication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Mattingly and Pi-Sunyer teach each and every element of Claim 11 above.
Mattingly further teaches:
the remote server is separated from the blockchain network. (See Mattingly, Par. 50 (Fig. 3, one or more appliance management operations, such as those depicted in FIGS. 2, 5, 6, and 7, may be performed at the IoT server network 310.), Par. 51 (The IoT server network 310 may be communicatively coupled to one or more computing systems or resources in an IoT ecosystem via a communication network (e.g., communication network 150). The IoT server network 310 includes one or more primary or first server systems 320 (e.g., computing device 120) that use one or more server side applications to provide one or more client-side services at one or more other resources in the IoT ecosystem.))

Claim 14:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly further teaches:
the consumer appliance comprises an application program interface upon which the software application was developed.  (See Mattingly, Fig. 1, Par. 35 (The operating system may include one or more application program interfaces (APIs) that enable the user device 160 to present information to and/or receive user input from the user 114 using a user interface 162 and/or transmit data to and/or receive data from one or more other computing systems (e.g., appliance 110, computing device 120) using a network interface 164.))

Claim 15:
Mattingly and Pi-Sunyer teach each and every element of Claim 14 above.
Mattingly further teaches:
the application program interface is operably coupled with one or more of a graphical user interface, sensors, and other components of the consumer appliance. (See Mattingly, Fig. 1, Par. 32  (A user interface 146, for example, may be used to present information to and/or receive user input which may include a sensor device.), Par. 35 (The operating system may include one or more application program interfaces (APIs) that enable the user device 160 to present information to and/or receive user input from the user 114 using a user interface 162 and/or transmit data to and/or receive data from one or more other computing systems (e.g., appliance 110, computing device 120) using a network interface 164.))

Claim 16:
Mattingly teaches:
An appliance comprising: a user interface; (See Mattingly, Par. 32 (Figs. 1, 6.))   16501307US01/H{USA-735

a network interface communicatively coupling the appliance to a blockchain network; and (See Mattingly, Par.  33 (Figs. 1, 2, 4, 7, 8.))  16501307US01/H{USA-735

a controller operably coupled with the user interface, the controller being configured for: (See Mattingly,  Pars. 32, 33 (Fig. 1.))16501307US01/H{USA-735

generating a discrete block of a blockchain in response to obtaining the purchase authorization; and (See Mattingly, Pars. 63, 83 (The appliance 110 may transmit at operation 720 the transaction request 220 to a first node 4201 of a plurality of nodes 420, and the first node 420, may broadcast the transaction request 220 to a distributed network 410 including the nodes 420 to enable the nodes 420 to obtain the transaction request 220.))

transmitting the discrete block to the blockchain network. (See Mattingly, Pars. 64, 83 (The appliance 110 may transmit at operation 720 the transaction request 220 to a first node 4201 of a plurality of nodes 420, and the first node 420, may broadcast the transaction request 220 to a distributed network 410 including the nodes 420 to enable the nodes 420 to obtain the transaction request 220.))

Mattingly does not expressly teach, however, Pi-Sunyer teaches:
obtaining a purchase authorization from a user of the appliance authorizing the purchase of a software application; (See Pi-Sunyer, Col. 28, lines 38 – 41 (Fig. 6 illustrates a system 180 that uses an API 90 to access one or more device services84 to request data from control and/or store data that may be useful to the smart devices.) lines 48 – 54 (provide a request 186 to control one or more of the smart devices via the device service 84, and/or to receive data 188 from one or more of the smart devices via the device service 84 (e.g., via providing a subscription and/or particular data query request 190), upon authorization from an authorization server (e.g., an additional service provided by services 191).) (Authorization of a subscription is the equivalent of authorizing the purchase of a software application.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for authorizing the purchase of a software application, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step for authorizing the purchase of a software application so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step for authorizing the purchase of a software application, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Mattingly and Pi-Sunyer teach each and every element of Claim 16 above.
Mattingly does not expressly teach, however, Pi-Sunyer teaches:
the user interface comprises a graphical user interface, and wherein obtaining a purchase authorization comprises: receiving a user input through a graphical user interface of the appliance. (See Pi-Sunyer, Col.  96, lines 3 – 5 (This information may be provided by a user attempting to pair the device 502 (e.g., via a graphical user interface prompt requesting the device-specific information).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for authorizing the purchase of a software application through a graphical user interface, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step for authorizing the purchase of a software application through a graphical user interface so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step for authorizing the purchase of a software application through a graphical user interface, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
  
Claim 18:
Mattingly and Pi-Sunyer teach each and every element of Claim 17 above.
Mattingly further teaches:
the controller if further configured for: implementing the software application at least in part on the graphical user interface of the appliance. (See Mattingly, Fig. 1, Par. 32  (A user interface 146, for example, may be used to present information to and/or receive user input.), Par. 35 (The operating system may include one or more application program interfaces (APIs) that enable the user device 160 to present information to and/or receive user input from the user 114 using a user interface 162 and/or transmit data to and/or receive data from one or more other computing systems (e.g., appliance 110, computing device 120) using a network interface 164.))

Claim 19:
Mattingly and Pi-Sunyer teach each and every element of Claim 16 above.
Mattingly does not expressly teach, however, Pi-Sunyer teaches:
the software application is received from a remote server in wireless communication with the appliance.  (See Pi-Sunyer, Col. 5, lines 30 – 36 (The network interface 18 may include a component that enables the device 10 to communicate between devices. As such, the network interface 18 may enable the device 10 to communicate with other devices 10 via a wired or wireless network. The network interface 18 may include a wireless card or some other transceiver connection to facilitate this communication.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for receiving a software application through wireless communication, as taught by Pi-Sunyer. Mattingly teaches systems and methods for managing smart appliances. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances a step receiving a software application through wireless communication so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances and Pi-Sunyer’s step receiving a software application through wireless communication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 7, 13 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al., US 2018/0219676 A1, (“Mattingly”), in view of Pi-Sunyer, US 9,668,085 B2, (“Pi-Sunyer”), in further view of Naqvi, et al., US 2018/0039785 A1, (“Naqvi”).

Claim 7:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly does not expressly teach, however, Naqvi teaches:
15501307US01/H{USA-735providing an application store on a graphical user interface of the consumer appliance where the consumer may select and purchase one or more software applications.  (See Naqvi, Par. 193 (Service providers using application servers create computer programs offering various services to users of user computing devices and smart devices, which include smart appliances. A directory server is populated with the computer programs so created and offered to consumers.))            

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for providing an application store to consumers, as taught by Naqvi. Mattingly teaches systems and methods for managing smart appliances. Pi-Sunyer teaches authorizing a purchase of a software application. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances steps for authorizing the purchase of a software application and an application store so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances, Pi-Sunyer’s authorizing the purchase of a software application and Naqvi’s application store, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Mattingly and Pi-Sunyer teach each and every element of Claim 1 above.
Mattingly does not expressly teach, however, Naqvi teaches:
the consumer appliance is a refrigerator appliance. (See Naqvi, Par. 228 (FIG. 12 shows an embodiment wherein a smart device 300, e.g., a smart car, a household refrigerator, or a smart door lock to a home, etc ., is configured to provide services to consumers via wired/wireless connection 53. (The use of the term "smart" is intended to denote devices that contain one or more processors which may be configured with executable codes.) The smart device may obtain its executable codes from one or more computer programs 400, the obtaining being pre-provisioned, periodically provisioned, or provisioned on demand.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for providing an application store to consumers, as taught by Naqvi. Mattingly teaches systems and methods for managing smart appliances. Pi-Sunyer teaches authorizing a purchase of a software application. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances steps for authorizing the purchase of a software application and an application store so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances, Pi-Sunyer’s authorizing the purchase of a software application and Naqvi’s application store, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Mattingly and Pi-Sunyer teach each and every element of Claim 16 above.
Mattingly does not expressly teach, however, Naqvi teaches:
the appliance is a refrigerator appliance. (See Naqvi, Par. 228 (FIG. 12 shows an embodiment wherein a smart device 300, e.g., a smart car, a household refrigerator, or a smart door lock to a home, etc ., is configured to provide services to consumers via wired/wireless connection 53. (The use of the term "smart" is intended to denote devices that contain one or more processors which may be configured with executable codes.) The smart device may obtain its executable codes from one or more computer programs 400, the obtaining being pre-provisioned, periodically provisioned, or provisioned on demand.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Mattingly discussed above, a step for providing an application store to consumers, as taught by Naqvi. Mattingly teaches systems and methods for managing smart appliances. Pi-Sunyer teaches authorizing a purchase of a software application. It would have been obvious for Mattingly to add to his systems and methods for managing smart appliances steps for authorizing the purchase of a software application and an application store so as to enable the smart appliance to operate properly within the system and provide a variety of applications to the user. Since the claimed invention is merely a combination of old elements, Mattingly’s systems and methods for operating smart appliances, Pi-Sunyer’s authorizing the purchase of a software application and Naqvi’s application store, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/21/2021